Citation Nr: 1810278	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-15 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to a disability rating in excess of 30 percent for left knee total arthroplasty (previously characterized as degenerative arthritis of the left knee, status post meniscectomy) from April 1, 2016.

4.  Entitlement to a total disability rating based on individual unemployability prior to June 16, 2011, and from October 1, 2011, to January 22, 2015.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to October 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2014 and May 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a supplemental statement of the case from November 2017. 

The Veteran initially requested a Board hearing on his June 2012 VA Form 9; however, he withdrew his request in correspondence in January 2015 and in July 2015. 

In December 2015, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and these matters are again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  In an unappealed November 1984 rating decision, the RO denied entitlement to service connection for bronchitis.

2.  The evidence received since the November 1984 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disorder.

3.  A respiratory disorder did not manifest in service and is not related to service.

4.  The Veteran's left knee total arthroplasty (previously characterized as degenerative arthritis of the left knee, status post meniscectomy), manifests with range of motion of zero degrees extension, to not less than 90 degrees flexion; with symptoms of weakened movement, pain, swelling, and flare-ups; but, without muscle atrophy, ankylosis, instability, clinical indications of recurrent patellar dislocation, and/or impairment of the tibia or fibula.

5.  Prior to June 16, 2011, the Veteran was service-connected for degenerative arthritis of the left knee, status post meniscectomy, rated at 10 percent from March 1, 1987 to June 6, 2010, and 20 percent from June 6, 2010 to June 15, 2011.  He was employed during this time.

6. From October 1, 2011, to January 22, 2015, the Veteran was service-connected for degenerative arthritis of the left knee, status post meniscectomy, rated at 20 percent, degenerative joint disease of the left hip at 10 percent from November 23, 2011, degenerative joint disease of the left hip with limited adduction at 10 percent from November 23, 2011, and held noncompensable ratings for degenerative joint disease of the left hip with limited flexion, and a surgical scar on the left knee; the Veteran had a combined rating of 20 percent from October 1, 2011 to November 23, 2011, and a combined rating of 40 percent from November 23, 2011 to January 22, 2015.


CONCLUSIONS OF LAW

1.  The November 1984 rating decision denying the claim for service connection for bronchitis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for bronchitis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for an evaluation greater than 30 percent for left knee total arthroplasty (previously characterized as degenerative arthritis of the left knee, status post meniscectomy), are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5055, 5260, 5261 (2017).

5.  For the entire period on appeal, the criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107; (2012) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Remand Compliance 

As noted in the Introduction, the Board previously remanded these matters in December 2015.  With respect to the issues decided, the Board instructed the RO to provide the Veteran with a statement of the case for his issue to reopen the claim for entitlement to service connection for bronchitis, obtain and associate any outstanding medical records, provide notice and assistance to the Veteran with respect to the issue of entitlement to TDIU, schedule the Veteran for a VA examination, and readjudicate the claim.   The claims file contains the requested outstanding evidence and SOC, adequate notice and assistance to the Veteran with respect to the issue of entitlement to TDIU, and the Veteran was scheduled for and attended an appropriate January 2017 VA examination.  The RO readjudicated the claim most recently in a November 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the appeal may be considered on the merits.

III. New and Material Evidence Claim

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

"New" evidence means evidence not previously submitted to the agency decision-maker.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In a rating decision dated November 1984, the RO denied the Veteran's claim of entitlement to service connection for bronchitis on the basis that the Veteran did not have bronchitis.  The evidence of record at the time of the November 1984 rating decision included the Veteran's service treatment records, which included a September 1983 pulmonary function test.  However, a June 1984 VA examination was absent any finding of bronchitis, and a chest X-ray revealed normal findings.  The Veteran did not appeal the November 1984 rating decision and did not submit new and material evidence within one year of the rating decision.  The decision therefore became final.  

In January 2014, the Veteran filed a claim to reopen the previously denied claim of service connection for bronchitis.  

The evidence that has been added to the record since the November 1984 rating decision denying service connection for bronchitis includes, in relevant part, evidence indicating diagnosed bronchitis in October 2012.  Based on the foregoing, the Board finds that new and material evidence has been received to reopen claim of service connection for bronchitis.  The claim is therefore reopened. 

IV. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, bronchitis is not recognized as a chronic disease for VA purposes nor encompassed by a broader listed disease or disability.  38 C.F.R. § 3.309(a).  Therefore, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

The Veteran contends that he is entitled to service connection for bronchitis. 

September 1983 service treatment records (STR) reflect that the Veteran sought treatment for a respiratory issue.  The Veteran's pre-bronchodilator pulmonary function testing (PFT) results were entirely normal.  The treating physician remarked that the Veteran was smoking three quarters of a pack of cigarettes a day for 18 months and quit three days prior to seeking treatment.  October 1983 STR's note that the Veteran elected not to have a separation examination.  There is no record of extended hospitalization.

January 2003 private treatment records reflect that the Veteran sought treatment for wheezing.  He was assessed with acute exacerbation of chronic bronchitis, and was provided a nebulizer treatment.

April 2005 VA treatment records reflect that the Veteran smoked cigars.  Upon examination, his chest was clear to auscultation.  November 2009 VA treatment records do not list any respiratory conditions on his medical history. 

March 2010 private treatment records reflect that the Veteran sought treatment for shortness of breath.  He was diagnosed with acute bronchitis.  Chest X-rays were determined to be normal for his age.

December 2011 private treatment records reflect that the Veteran did not have coughing or difficulty breathing upon examination.  There were no respiratory conditions listed in his past medical history. 

October 2012 VA treatment records reflect that the Veteran sought treatment for cough and sinus congestion.  He denied shortness of breath or chest pain.  He was assessed with bronchitis.

January 2014 private treatment records reflect that the Veteran was diagnosed with acute bronchitis.  The treating physician noted that this was usually caused by bacterial or virus infections, but could also be due to inhalation of smoke or irritating chemicals or allergies.  He was provided with chest X-rays, which failed to reveal any evidence of acute cardiac or pulmonary disease.  

The Veteran was afforded a VA examination in January 2015.  The Veteran told the examiner that he sought medical treatment for difficulty breathing while he was in the service.  His symptoms did not improve and he was admitted to the hospital for a respiratory problem and discharged after two weeks.  He reported that he was told that his blood was not getting enough oxygen.  The Veteran stated that his current symptoms included shortness of breath, wheezing, and coughing with sputum production with cold weather exposure.  He reportedly used inhalational bronchodilator therapy daily.  The Veteran was diagnosed with mild restrictive airway disease.  Bronchitis was not evident during the examination.  Following an in-person examination and a review of the medical history, the examiner determined that the Veteran's respiratory disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She explained that the Veteran's 1983 PFT results were inconsistent with his current diagnosis. 

The preponderance of the evidence indicates that a respiratory disease was not incurred during service and is not otherwise related to service.  The only relevant evidence in service is a single encounter with a normal pulmonary function test.   Indeed, the earliest post-service documentation of a respiratory disorder is in 2003, 20 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The January 2015 VA medical opinion evidence, which considered the Veteran's contentions and the service and post-service record, is wholly against the claim.  As the 2015 opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  It is uncontroverted by any other medical opinion evidence of record.  

The 2015 VA opinion is of more probative value than the lay statements in determining whether there is a nexus between current respiratory disability present and service.  This does not mean that the Board does not consider and weigh the lay assertions.  To the contrary, the Board has weighed the evidence; however, on the issue of whether the current respiratory disability is otherwise related to service, the medical opinion evidence is more probative because it is rendered by a neutral medical professional who considered the reported history.  And this evidence preponderates against the notion that a respiratory disability was incurred in service.  Indeed, the medical evidence demonstrates an absence of documented disability for many years following service as well as medical opinion evidence that is wholly against the claim.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran's lay theory is of significantly less probative weight when compared with the objective record and the findings by the neutral 2015 VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

As the preponderance of the evidence is against the claim of service connection for a respiratory disorder, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

V. Disability Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran underwent total knee replacement surgery on his left knee in February 2015.  He was awarded a temporary 100 percent disability rating from January 22, 2015 through April 2016, pursuant to 38 C.F.R. § 4.71a, DC 5055.  Thereafter, his disability was rated as 30 percent disabling under DC 5055 for prosthetic replacement of the knee joint.  The Veteran contends that the current 30 percent rating does not accurately reflect the severity of his condition.

DC 5055 allows for a rating of 100 percent for 1 year following implantation of prosthesis.  Thereafter, the code provides for a minimum rating of 30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The knee may also be rated by analogy using DCs 5256 (ankylosis of the knee), 5260 (limitation of flexion), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.  The Board observes that the words "slight," "moderate," and "severe," as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

As will be explained in more detail below, DCs 5256, 5260, 5261, and 5262 are inapplicable here because the Veteran's left knee is not ankylosed ("frozen"), he has at worst 90 degree flexion and full extension of the left knee, and there is no noted impairment of the right tibia or fibula.

June 2016 private treatment records reflect that the Veteran was experiencing knee pain and an abnormal gait.  He reported mild instability and used a cane.  Imaging revealed that his total knee arthroplasty was in place, in a good position and without any problems.  On active motion testing, the Veteran's left flexion was measured to 90 degrees and his extension was measured to -5 degrees.  Passive motion testing revealed flexion to 110 degrees and extension to 0 degrees.  His strength was 4/5.

The Veteran was afforded a VA examination in January 2017.  The Veteran reported flare-ups in his left knee.  He told the examiner that he wasn't able to bend his knee very far without pain.  The Veteran used a brace and cane for his left knee.  Upon examination, the Veteran's right knee revealed normal range of motion (ROM).  Left knee ROM testing revealed flexion to 120 degrees and extension to 0 degrees.  Pain was noted on the examination, but it did not result in or cause functional loss.  There was evidence of pain while weight bearing, and no evidence of crepitus.  There was objective evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive-use testing without additional loss of function or range of motion.  Pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  The examiner stated that during a flare-up, pain and fatigue would significantly limit the Veteran's functionability.  He listed the Veteran's ROM during a flare-up as flexion to 110 degrees and extension to 0 degrees.  Additional symptoms included swelling and deformity of the left knee, but not: less or more movement than normal, weakened movement, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, or interference with standing.  Muscle strength testing was determined to be 5/5.  There was no evidence of ankylosis, recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was performed on both knees, and there was no evidence of joint instability.  There was no evidence of pain on passive range of motion testing and no evidence of pain when the joint was used in a non-weight bearing capacity.  The examiner determined that the Veteran suffered from left knee intermediate degrees of residual weakness, pain or limitation of motion following his total knee joint replacement.  He did not see evidence of chronic residuals.  The examiner concluded that the Veteran's left knee disability impacted his ability to climb ramps, stairs, ladders, ropes and scaffolds.  That he was unable to balance on narrow, slippery, or erratic surfaces, or stand or walk on level terrain frequently.  The Veteran was unable to kneel, crouch when bending both legs and spine, stop when bending his spine at the waist, or crawl frequently.  The Veteran was able to perform desk work or sedentary work without specific restrictions.  The examiner determined that the Veteran was able to perform light yard work, shopping, feeding, using public transportation, cleaning, cooking and dressing.  

In this case, the evidence of record does not show that the Veteran has experienced chronic left knee residuals consisting of severe painful motion or weakness any time during the period on appeal in order to warrant the next higher 60 percent evaluation under Diagnostic Code 5055.  

As detailed above, for evaluations below 60 percent, Diagnostic Code 5055 indicates that residual weakness, pain or limitation of motion are to be rated by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  In this regard, during the period on appeal the Veteran's left knee flexion was at worst to 90 degrees with pain, and when rated by analogy under Diagnostic Code 5260 such limitation of flexion would be noncompensable.  In addition, there was no indication during the period of the appeal of any limitation of extension or ankylosis.  Accordingly, the criteria for a rating higher than 30 percent under Diagnostic Code 5055, or by analogy under Diagnostic Codes 5256, 5260, and/or 5261, were not met.

In considering the applicability of other diagnostic codes, the Board finds that DC 5262 (impairment of the tibia and fibular), DC 5263 (genu recurvatum), DC 5258 (cartilage, semilunar dislocated with frequent episodes of locking pain and effusion in the joint), or DC 5259 (removal of symptomatic semilunar cartilage) are not applicable in this instance.  No treatment record, or any report of VA or private examination demonstrate any objective finding of impairment of the tibia and fibula or genu recurvatum, or cartilage, semilunar dislocated with frequent episodes of locking pain and effusion in the joint, or removal of symptomatic semilunar cartilage.

In sum, the Board finds that the Veteran's left knee total arthroplasty does not warrant an evaluation in excess of 30 percent from April 1, 2016. 

VI. TDIU

The Veteran contends that during the period on appeal he was unable to secure or maintain substantially gainful employment due to his service-connected disabilities. 

The Veteran last worked in a warehouse until 2012 performing manual labor.  He provided several buddy statements from March 2010 to February 2012, which reported that the Veteran needed assistance with lifting and carrying, and that he was observed walking with a limp.  In February 2012, his employer issued a letter explaining that his position required a lot of lifting, walking and bending and that his employment was terminated because he was unable to perform these tasks.  After leaving this position, the Veteran attended a technical college from August 2012 to January 2014.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For determining the rating level, disabilities resulting from common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a).  When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table.  38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case the Veteran does not meet the threshold requirements for TDIU for the period on appeal.  Prior to June 16, 2011, the Veteran was service-connected for degenerative arthritis of the left knee, status post meniscectomy, rated at 10 percent from March 1, 1987 to June 6, 2010, and 20 percent from June 6, 2010 to June 15, 2011.  

From October 1, 2011, to January 22, 2015, the Veteran was service-connected for degenerative arthritis of the left knee, status post meniscectomy, rated at 20 percent, degenerative joint disease of the left hip at 10 percent from November 23, 2011, degenerative joint disease of the left hip with limited adduction at 10 percent from November 23, 2011, and held noncompensable ratings for degenerative joint disease of the left hip with limited flexion and a surgical scar on the left knee; the Veteran had a combined rating of 20 percent from October 1, 2011 to November 23, 2011, and a combined rating of 40 percent from November 23, 2011 to January 22, 2015. 

For the entire period on appeal the Veteran did not meet the threshold requirement for TDIU. 38 C.F.R. § 4.16(a).

The Board must now consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 1.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board concludes that the Veteran's service-connected disabilities do not render him unemployable.  In addition, the Board finds no evidence of record suggesting that the Veteran's case is outside the norm requiring extraschedular consideration.

In reaching these conclusions, the Board acknowledges that the Veteran has not worked since 2012, and that he was terminated from his last employer because he was unable to perform the duties due to his knee disabilities.  

Though the Board acknowledges the Veteran's reports of an inability to work due to his knee disabilities, the Board finds the January 2017 VA examiner's opinion of significant probative value.  As discussed above, the examiner concluded that the Veteran was able to perform desk work or sedentary work without specific restrictions.  

As to the Veteran's service-connected hip disabilities, he has not specifically alleged that these disabilities contribute to his inability to work, nor is there any evidence in the record to suggest that these disabilities would impact his ability to perform sedentary work.  

The records show that the Veteran complete two years of college level studies without impairment due to his service-connected disabilities.  Although the Veteran was granted disability benefits by the Social Security Administration, the adjudicator considered the impairment from multiple non-service-connected disorders as well as the two service-connected disabilities. 
In review, the Board finds that throughout the relevant period the Veteran was not unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  The evidence indicated that the Veteran's knee disability would impact his ability to perform manual labor, but did not show that it would result in the Veteran being unable to secure and follow sedentary employment.  

For the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) are of such severity so as to preclude his participation in substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim for service connection for bronchitis is granted.

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to an evaluation in excess of 30 percent for the service-connected left knee total arthroplasty from April 1, 2016 is denied.

For the entire period on appeal, entitlement to TDIU as due to the Veteran's service-connected disabilities is denied.




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


